NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CHRISTIAN CASTRO-ALVARADO,                      No.    16-71004
AKA Omar Cosio-Alvarado,
                                                Agency No. A206-407-221
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Christian Castro-Alvarado, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Castro-Alvarado

failed to establish a nexus between the harm he fears and a protected ground. See

Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership in a

particular social group is established, an applicant must still show that “persecution

was or will be on account of his membership in such group” (emphasis in

original)); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An

[applicant’s] desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.”). Thus,

his asylum and withholding of removal claims fail.

      We do not address Castro-Alvarado’s contentions regarding the one-year

asylum bar, credibility, the cognizability of his proposed social group, and the

government’s willingness or ability to control his alleged persecutors because the

BIA did not deny relief on these grounds. See Santiago-Rodriguez v. Holder, 657

F.3d 820, 829 (9th Cir. 2011).

      Finally, substantial evidence supports the agency’s denial of Castro-

Alvarado’s CAT claim because he did not demonstrate it is more likely than not

that he would be tortured by or with the consent or acquiescence of the government


                                          2                                    16-71004
if returned to Mexico. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir.

2008). We reject his contention that the agency applied an incorrect legal standard.

      PETITION FOR REVIEW DENIED.




                                         3                                    16-71004